department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uics sep ti e p’ ka tb legend company a company b commonwealth c plan w plan x plan z date date date trustee d trustee e ladies and gentlemen this letter_ruling is in response to a ruling_request on behalf of the above-named taxpayer dated as supplemented in which said taxpayer requests letter rulings under sec_414 sec_72 sec_401 sec_402 sec_501 sec_933 sec_3405 sec_6041 sec_6041a and sec_6047 of the internal_revenue_code this letter_ruling is based on the following facts and representations facts company a is the sponsor of plan w and plan x plan w is a profit-sharing_plan with a cash_or_deferred_arrangement under sec_401 of the code plan w is qualified within the meaning of code sec_401 plan w is also qualified and exempt from taxation under section a of page the commonwealth c internal_revenue_code of as amended the commonwealth c code plan x is a profit-sharing_plan with a cash_or_deferred_arrangement and is intended to qualify under section a of the commonwealth c code plan x has been submitted to the commonwealth c department of treasury for a determination as to its qualified status on date plan x received a determination_letter stating that it is qualified under the commonwealth c code participation in plan x is limited to employees of company a or its affiliates who reside within commonwealth c company a represents that plan x is covered under title i of the employee retirement income act of as amended erisa section dollar_figure of plan x provides that if the plan undergoes a partial_termination the amounts outstanding to the participant’s credit shall be payable company a represents that the administrator of plan x has not and does not intend to make any election on behalf of plan x under sec_1022 of erisa to be treated as a_trust created or organized in the united_states for purposes of code sec_401 plan z was a profit-sharing_plan with a cash_or_deferred_arrangement that qualified under sec_401 of the code and whose trust was exempt from taxation under sec_501 of the code plan z was qualified under the commonwealth c code your authorized representative has asserted that the trust of plan z was a domestic_trust within the meaning of code sec_7701 and related regulations effective date company a acquired company b and assumed sponsorship of plan z effective date plan z was merged into plan w the merger also effective date participants in plan w and plan z who before the date of the merger were performing services for company a in commonwealth c became eligible to participate in plan x and ceased to be eligible to receive any future contributions under plan w company a proposes to transfer the account balances of current and former employees who performed services entirely in commonwealth c during their respective terms of employment the commonwealth c participants from plan w to plan x this proposed transfer the proposed transfer will occur via a trustee-to-trustee transfer directly from trustee d the trustee of plan w to trustee e the trustee of plan x no assets will either be delivered or paid directly to any of the commonwealth c participants in connection with the transfer as of date commonwealth c participants held account balances in plan w of this total were commonwealth c participants who originally participated in the pre-merger plan w and were commonwealth c participants who originally participated in plan z page the trust under which the transferred assets will be held will be organized under the laws of commonwealth c under sec_1022 of erisa the trust will be treated for purposes of code sec_501 as if it were an organization in code sec_401 company a represents that the commonwealth c participants are and were bona_fide residents of commonwealth c during their term of employment with company a or its affiliates and are also united_states citizens company a’s authorized representative has asserted that the employer contributions excluding earnings and any employee after-tax contributions credited to the account of any commonwealth c participant prior to date under either plan z or the pre-merger plan w as applicable relate to services performed entirely in commonwealth c in addition employer contributions credited to the account of any commonwealth c participant under plan x on or following date will relate to services performed entirely in commonwealth c company a’s authorized representative has also asserted that the qualified status of plan x under a of the commonwealth c code will not be adversely affected solely by reason of the transfer of account balances of commonwealth c participants from plan w to plan x based on the above facts and representations you through your authorized representative request the following letter rulings that for purposes of code sec_501 the trust which forms a part of plan x will be treated as an organization described in code sec_401 following the transfer of account balances from plan w to plan x provided that plan x is exempt from income_tax under the laws of commonwealth c that the transfer of account balances of commonwealth c participants from plan w to plan x will be considered a transfer of assets within the meaning of code sec_414 that the transfer of account balances of commonwealth c participants from plan w to plan x will not be considered a distribution from plan w to affected commonwealth c participants for purposes of code sec_72 sec_401 and sec_402 that the portion of a distribution from an account under plan x to a commonwealth c participant that is attributable to any employer contributions credited under either the pre- merger plan w plan z or plan x excluding earnings and any employee after-tax contributions is income derived from sources within commonwealth c for purposes of code sec_933 that the portion of a distribution from an account under plan x to a commonwealth c participant that is attributable to earnings on and accretions to any employer or employee page contributions is income derived from sources within commonwealth c for purposes of code sec_933 that no portion of a distribution to a commonwealth c participant from plan x will be subject_to_withholding under code sec_3405 and that no information_return made either on form 1099-r or any other form will be required to be filed with the internal_revenue_service and no related statement will be required to be furnished to any commonwealth c participant in connection with any distribution from plan x pursuant to either code sec_6041 sec_6041a or sec_6047 with respect to your first ruling_request code sec_501 provides in relevant part that an organization described in code sec_401 shall be exempt from taxation sec_1022 of title i of erisa provides that for purposes of code sec_501 any trust forming part of a pension profit- sharing or stock_bonus_plan all the participants of which are residents of puerto rico shall be treated as an organization described in code sec_401 if such trust both forms part of a pension profit-sharing or stock_bonus_plan and is exempt from income_tax under the laws of puerto rico sec_1_501_a_-1 of the income_tax regulations provides in relevant part that the practical effect of sec_1022 of erisa is to exempt those trusts described therein from united_states income_tax on the income from their united_states investments for purposes of sec_1022 of erisa the term residents of puerto rico means bona_fide residents of puerto rico and persons who perform labor or services primarily within puerto rico regardless of residence for other purposes and the term participants is restricted to current employees who are not excluded under the eligibility provisions of the plan as noted above plan x is a profit-sharing_plan and its related trust has been submitted to the commonwealth c department of treasury for a determination that it is exempt from income_tax under the laws of commonwealth c furthermore as also noted above plan x has received a determination_letter to that effect in addition participation in plan x has been is and will continue to be limited to employees residing in commonwealth c thus the representations made indicate compliance with the rules and requirements listed above thus with respect to your initial ruling_request we conclude as follows that for purposes of code sec_501 the trust which forms a part of plan x will be treated as an organization described in code sec_401 following the transfer of account balances from plan w to plan x provided that plan x is exempt from income_tax under the laws of commonwealth c with respect to your second ruling_request sec_414 of the code provides that a_trust which forms a part of a plan shall not constitute a qualified_trust under code sec_401 and a page plan shall be treated as not described in code sec_403 unless in the case of any merger or consolidation of the plan with or in the case of any transfer of assets or liabilities of such plan to any other trust plan after date each participant in the plan would if the plan then terminated receive a benefit immediately after the merger consolidation or transfer which is equal to or greater than the benefit he would have been entitled to receive immediately before the merger consolidation or transfer if the plan had then terminated sec_1_401_a_-50 of the regulations provides that certain plans created or organized in puerto rico whose administrators have made the election referred to in sec_1022 of erisa are to be treated as trusts created or organized for purposes of sec_401 a sec_1 -1 of the regulations provides that a transfer of assets or liabilities occurs when there is a diminution of assets or liabilities with respect to one plan and the acquisition of such assets or the assumption of such liabilities by another plan sec_1 -1 d of the regulations provides that in the case of a merger of two or more defined contribution plans the requirements of sec_414 will be satisfied if all of the following conditions are met the sum of the account balances in each plan equals the fair_market_value determined as of the date of the merger of the assets of the plan as merged the assets of each plan are combined to form the assets of the plan as merged immediately after the merger each participant in the plan as merged has an account balance equal to the sum of the account balances the participant had in the plans immediately prior to the merger sec_1 -1 m of the regulations provides that in the case of a spinoff of a defined_contribution_plan the requirements of sec_414 will be satisfied if after the spinoff ----- the sum of the account balances for each of the participants in the resulting plans equals the account balance of the participant in the plan before the spinoff and the assets of the plans immediately after the spinoff equals the sum of the account balances for all participants in the plan - sec_1 -1 of the regulations provides that any transfer of assets or liabilities will for the purposes of sec_414 be considered as a combination of separate mergers and spinoffs using the rules of paragraphs d e through j m or n of this section whichever is appropriate page sec_1022 of erisa provides that effective for taxable years beginning after date for purposes of sec_501 of the code any trust forming part of a pension profit- sharing or stock_bonus_plan all of the participants of which are residents of the commonwealth of puerto rico shall be treated as an organization described in sec_401 of such code if such trust ------- a forms part of a pension profit-sharing or stock_bonus_plan and b is exempt from income_tax under the laws of the commonwealth of puerto rico sec_1022 of erisa provides if the administrator of a pension profit-sharing or stock_bonus_plan which is created or organized in puerto rico elects at such time and in such manner as the secretary_of_the_treasury may require to have the provisions of and amendments made by title ii of this act apply for plan years beginning after the date of election any trust forming a part of such plan shall be treated as a_trust created or organized in the united_states for purposes of sec_401 of the internal_revenue_code of with respect to your second ruling_request the transfer of the commonwealth c participants’ account balances from plan w to plan x is a transfer of assets and liabilities where there is a diminution of assets and liabilities with respect to one plan and the acquisition and assumption of such assets and liabilities by another plan thus the proposed transfer is a transfer of assets and liabilities within the meaning of sec_1 - b and of the regulations sec_1 -1 of the regulations provides that the proposed transfer must be considered for the purposes of sec_414 as a spinoff satisfying the requirements of sec_1 - m of a defined_contribution_plan from plan w followed by a merger satisfying the requirements of sec_1 -1 d of such spun off plan with plan x in effect these regulations require that immediately after the proposed transfer the account balances of each of the participants in plan x must be equal to the sum of the account balances each such participant had in plan w and in plan x immediately before the proposed transfer in the current instance such would be the case after the proposed transfer in the current instance the administrator of plan x has not and does not intend to make the election to be treated as a_trust created or organized in the united_states for purposes of code sec_401 however it is represented that plan x is covered under title i of erisa in addition plan x contains language protecting the sec_41 d partial_termination rights of the plan participants sec_414 of the code is concerned with the ri ghts of the participant upon plan termination before and after the transfer of assets and liabilities in the case of any transfer of assets from a plan qualified under sec_401 to any other trust plan each participant must be entitled to receive a benefit and associated rights upon plan termination immediately_after_the_transfer equal page to the benefit and associated rights he would have been entitled to receive immediately before the transfer in the current instance each participant would have an account balance immediately after the proposed transfer equal to his her account balance s immediately before the proposed transfer in addition the plan participants either through title i coverage or plan language would have all associated ri ghts upon plan termination immediately_after_the_transfer equal to their associated rights immediately before the transfer thus in our view the benefit immediately after the proposed transfer is equal to the benefit immediately before the proposed transfer and the transfer of commonwealth c participants’ account balances from plan w to plan x satisfies sec_414 of the code thus with respect to your second ruling_request we conclude as follows that the transfer of account balances of commonwealth c participants from plan w to plan x will be considered a transfer of assets within the meaning of code sec_414 with respect to your third ruling_request code sec_402 provides in relevant part that any amount actually distributed to any distributee by a qualified_trust shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 code sec_72 provides in short that gross_income includes any amount_received_as_an_annuity - code sec_72 sets down special rules applicable to amounts received as annuities from qualified_employer retirement plans code sec_72 provides rules governing the taxation of amounts not received as annuities in relevant part code sec_72 governs distributions from qualified_retirement_plans code sec_72 provides that if any taxpayer receives any amount from a qualified_retirement_plan as defined in code sec_4974 which includes a plan described in code sec_401 which includes a_trust described in code sec_501 the taxpayer’s tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income certain exceptions to the additional income_tax imposed by code sec_72 are enumerated in code sec_72 code sec_402 provides in relevant part that contributions to an employees’ trust made by an employer during a taxable_year of the employer which ends with or within a taxable_year of the trust for which the trust is not exempt shall be included in the gross_income of the employee in accordance with sec_83 code sec_401 sets down rules applicable to qualified cash or deferred arrangements code sec_401 provides in relevant part that a qualified_cash_or_deferred_arrangement which is part of a profit-sharing_plan under which amounts held by its related trust which are attributable page to employer contributions made pursuant to the employee’s election may not be distributable to participants or other beneficiaries earlier than separation_from_service death or disability an event described in sec_401 the attainment of age or upon financial hardship of the employee revrul_67_213 1967_2_cb_149 holds that where the interests of participants are transferred from a_trust forming part of one qualified_plan to a_trust forming part of another qualified_plan no amounts will be considered distributed or made available to the participants by reason of their transfer under code sec_402 a participant’s interest in a_trust forming part of a qualified_plan is includible in income in the taxable_year in which it is distributed from the trust thus generally transfer of amounts held in the trust of a plan qualified within the meaning of code sec_401 to the trust of a plan not qualified will give rise to a taxable_distribution however under revrul_67_213 a transfer of the participant’s interest from one qualified_trust to a_trust forming part of another qualified_plan would not be a distribution of that interest a similar conclusion would be reached if one qualified_plan is merged into another such plan in this case the substance of the proposed transaction is that account balances held in-a code sec_401 qualified_plan and its related trust plan w will be transferred to a nonqualified_plan the trust of which is deemed qualified pursuant to sec_1022 of erisa for purposes of exemption under code sec_501 plan x thus the issue raised in this case is whether a result similar to that reached under revrul_67_213 would be reached if the transferee_plan is not a code sec_401 qualified_plan even though its trust is treated as meeting the requirements of code sec_501 a upon careful consideration of this issue we believe that it is appropriate to deem a plan that is described in erisa sec_1022 as a qualified transferee_plan for the limited purposes of complying with revrul_67_213 since its associated trust is tax-exempt under code sec_501 as if it were a qualified_trust described in code sec_401 accordingly the transfer of account balances held under plan w and its related trust into plan x and its related trust will not give rise to distributions of the account balances of affected plan w participants from plan x’s related trust because the transfer does not give rise to distributions the account balances at the time that the merger is consummated will not be treated as includible in participants’ income pursuant to code sec_402 thus with respect to your third ruling_request we conclude as follows that the transfer of account balances of commonwealth c participants from plan w to plan x will not be considered a distribution from plan w to affected commonwealth c participants for purposes of code sec_72 sec_401 and sec_402 page - t n rt i c with respect to your fourth and fifth ruling requests code sec_933 provides that in the case of an individual who is a bona_fide_resident_of_puerto_rico during the entire taxable_year income derived from sources within puerto rico other than amounts received for services performed as an employee of the united_states or any agency thereof is excluded from gross_income and is exempt from tax under subtitle a of the code except that the individual is not allowed as a deduction from gross_income any deductions other than the deduction under sec_151 relating to personal exemptions or any credit properly allocable to or chargeable against amounts excluded from gross_income under sec_933 sec_1_863-6 of the income_tax regulations provides that the principles applied for determining income from sources within and without the united_states shall generally be applied for purposes of determining income from sources within and without a possession_of_the_united_states code sec_861 through contain rules for sourcing income for services performed within and without the united_states but those sections contain no specific provision regarding the source_of_income from pensions code sec_861 provides that compensation_for labor or personal services performed within the united_states shall be treated as income_from_sources_within_the_united_states and sec_862 provides that compensation_for labor or personal services performed without the united_states shall be treated as income_from_sources_without_the_united_states income from services performed partly within and partly without the united_states is treated as partly derived from sources within and partly derived from sources without the united_states see code sec_863 revrul_79_388 1979_2_cb_270 describes the rules for determining the source of distributions from a private employer’s qualified_pension plan that is located in the united_states and pays benefits to a retired nonresident_alien_individual who earned the right to the payments by performing services both within and without the united_states the revenue_ruling provides that such pension distributions must be allocated between united_states and foreign_source_income as follows i the portion of each distribution attributable to employer contributions with respect to services performed within the united_states is income from united_states sources 1i the portion of each distribution attributable to employer contributions with respect to services performed without the united_states is income from foreign sources and iii the portion of each distribution attributable to earnings on or accretions to employer contributions is income from united_states sources in revrul_79_389 1979_2_cb_281 the internal_revenue_service held for purposes of the code sec_904 limitation that the same allocation method applies to a united_states citizen receiving pension distributions in respect of services performed partly within and partly without the united_states page the rationale for sourcing the earnings and accretions portion of the distribution in the united_states was based in part on the legislative_history of code sec_871 pertaining to certain annuities paid to nonresident_aliens under qualified_plans which states that in cases to which sec_871 does not apply a nonresident_alien receiving pension income from a plan located in the united_states is subject_to united_states tax on the interest portion of the pension income notwithstanding that employer contributions are wholly in respect of services performed abroad c b pincite in addition the international tax counsel at the time the ruling was issued made a policy decision that a rule sourcing the earnings and accretions portion of the distribution on the basis of where the services were performed instead of where the trust was sited would represent an unwarranted transmutation of a provision for tax_deferral into one which unilaterally concedes primary tax jurisdiction on certain united_states source income to foreign taxing authorities see g_c_m date the court of federal claims upheld the revrul_79_388 rule for sourcing the earnings and accretions portion of a distribution from a united_states plan in 33_fedclaims_628 aff'd without published opinion 91_f3d_170 fed cir cert_denied 519_us_1040 sec_1_401_a_-50 of the income_tax regulations provides a special rule for distributions to participants and beneficiaries residing outside the united_states from a puerto rican trust that has made an election under sec_1022 of erisa to be treated as a_trust created or organized in the united_states for purposes of sec_401 the source of the portion of the distribution representing employer contributions is where the services giving rise to the contributions were performed the remaining portion which represents earnings and accretions is treated as income_from_sources_without_the_united_states id a memorandum prepared at the time this regulation was being proposed stated that the determination of the source of distributions from an electing puerto rican plan corresponds to the determination of the source of distributions from a united_states plan as described in g_c_m revrul_79_388 and revrul_79_389 memorandum from jerome d sebastian acting chief_counsel by jonathan p marget acting director employee_plans and exempt_organizations division to honorable roscoe l egger jr commissioner of internal revenue date available in lexis tm lexi sec_50 the memorandum explained that the source of earnings and accretions should be that of the situs of the trust and the situs of a_trust under an electing plan is puerto rico id with specific respect to your fourth ruling_request company a has represented that all of the employer contributions credited to the account of any commonwealth c participant under either the pre-merger plan w plan z or plan x relate to services performed entirely in commonwealth c accordingly with respect to ruling_request four we conclude that pursuant to revrul_79_388 the portion of a distribution from an account under plan x to a commonwealth c participant that is attributable to any employer contributions credited under page either the pre-merger plan w plan z or plan x excluding earnings and any employee after-tax contributions is income from sources within commonwealth c for purposes of code sec_933 with specific respect to your fifth ruling_request the trust that forms a part of plan x will be treated as an organization described in code sec_401 for purposes of code sec_501 following the transfer of account balances from plan w to plan x provided that plan x is and continues to be tax exempt under the laws of commonwealth c see erisa sec_1022 thus distributions from plan x to commonwealth c participants will be distributions from a_trust that is exempt from united_states income_tax on the income from its united_states investments under these circumstances it is appropriate to source the earnings and accretions portion of each distribution based on the situs of the trust at the time of the distribution therefore with respect to your fifth ruling_request we conclude that the portion of a distribution from an account under plan x to a commonwealth c participant who performed services only in commonwealth c that is attributable to earnings on and accretions to any employer or employee contributions is income derived from sources within commonwealth c for purposes of code sec_933 with respect to your sixth ruling_request code sec_3405 generally provides that the payor ofa designated_distribution shall withhold from such payment a stated portion of such distribution in the case where such designated_distribution is a periodic_payment or a nonperiodic_payment other than an eligible_rollover_distribution the distributee may elect out of such withholding code sec_3405 provides in effect that such election is available for any periodic or nonperiodic_distribution which is to be delivered within any possession_of_the_united_states however in the case of any designated_distribution which is an eligible_rollover_distribution no such election is available and the payor of such distribution shall withhold an amount equal to percent of such distribution unless the distributee elects to have the distribution directly rolled over to an eligible_retirement_plan see code sec_3405 and sec_35 c -1 q a-1 and q a-2 of the treasury regulations code sec_3405 and sec_35_3405-1t qs as d-1 through d-34 of the temporary employment_tax regulations set forth various rules relating to the requirements and election procedures regarding elections out of withholding with which the payor must comply for periodic and nonperiodic payments as well as designated distributions generally code sec_3405 defines a designated_distribution as any payment or-distribution from or under an employer_deferred_compensation_plan an individual_retirement_plan or a commercial_annuity under sec_3405 the term designated_distribution does not include the portion of a distribution or payment which it is reasonable to believe is not includible in gross_income see sec_35_3405-1t q a a-2 of the temporary employment_tax regulations nage a distribution from plan x to an affected plan x participant will be comprised of amounts attributable to a employer contributions relating entirely to services performed for the company or its affiliates within commonwealth c b employee contributions made on an after- tax basis and c earnings on or accretions to such employer and employee contributions which in each case will be distributed-from a qualified_trust the situs of which is commonwealth c based upon the analyses discussed above with respect to ruling sec_4 and it is reasonable to believe that no amount of any distribution to a commonwealth c participant from plan x will be includible in gross_income by reason of the application of sec_933 of the code thus with respect to your sixth ruling_request we conclude as follows that no amount of any distribution to a commonwealth c participant from plan x will be subject_to_withholding under code sec_3405 without regard to whether such distribution is considered a periodic_payment a nonperiodic_payment or an eligible_rollover_distribution with respect to your seventh ruling_request code sec_6041 a provides in relevant part that all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensation remuneration emoluments or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year shall render a true and accurate return to the secretary under such regulations and in such form and manner and to such extent as may be prescribed by the secretary code sec_6041 provides in relevant part that every person required to make a return under subsection a shall furnish to each person with respect to whom such return is required a written_statement showing the name address and phone number of the information contact of the person required to make such return and the aggregate amount of payments to the person required to be shown on the return code sec_6041 a a provides in relevant part that if any service-recipient engaged in a trade_or_business pays in the course of such trade_or_business during any calendar_year remuneration to any person for services performed by such person and the aggregate of such remuneration paid to such person is dollar_figure or more then the service-recipient shall make a return according to the forms or regulations prescribed by the secretary sec_1_6041-2 of the income_tax regulations provides in relevant part that amounts which are distributed or made available to a beneficiary and to which code sec_402 relating to employees’ trusts or sec_403 relating to employee annuity_plans applies shall be reported on forms and to the extent such amounts are includible in the gross_income of such beneficiary if the amounts so includible aggregate dollar_figure or more in any calendar_year page -- sec_1_6041-1 of the income_tax regulations provides in relevant part that where a form_1099 is required to be filed a separate form_1099 shall be furnished for each applicable_person to whom payments are made code sec_6047 provides in relevant part that the secretary shall by forms or regulations require that an employer maintaining a plan from which designated distributions as defined in sec_3405 may be made make returns and reports regarding such plan to the secretary and to the participants and beneficiaries of such plan furthermore no return or report may be required under the preceding sentence with respect to distributions to any person during any year unless such distributions aggregate dollar_figure or more -35 of the employment_tax regulations q a e-8 provides that compliance with the reporting requirements of sec_6047 is required whenever there is a designated_distribution to which code sec_3405 applies therefore the old law rule that distributions of less than dollar_figure per year do not require reporting no longer applies sec_35_3405-1 of the regulations q a e-9 provides that the reporting requirements will be satisfied if form_1099 is filed with respect to each payee in the absence of other forms and regulations with respect to your seventh ruling_request this letter_ruling has concluded in its response to your fourth ruling_request that the portion of a distribution under plan x to a commonwealth c participant that is attributable to any employer contributions credited under either the pre-merger plan w plan z or plan x excluding earnings and any employee after-tax contributions will be income from sources within commonwealth c for purposes of code sec_933 in its response to your fifth ruling_request this letter_ruling has concluded that the earnings and accretions portion of a distribution under plan x to a commonwealth c participant who performed services only in commonwealth c will be sourced solely within commonwealth c thus with respect to your seventh ruling_request we conclude as follows that trustee e will not be required to report payments from plan x on form_1099 or any other form required to be filed with the internal_revenue_service and no related statement will be required to be furnished to any commonwealth c participant in connection with any distribution from plan x pursuant to either code sec_6041or 6041a additionally with respect to your seventh ruling_request we have concluded in response to your sixth ruling_request that no portion of a plan x distribution made to an affected plan x participant is subject_to the withholding rules of code sec_3405 thus with further respect to your seventh ruling_request the service concludes that since no portion of a distribution from plan x to an affected participant distributee is subject_to the withholding rules of code sec_3405 no portion of such distribution is subject_to the requirements of code sec_6047 this ruling letter is based on the facts and representations contained herein specifically it assumes that plan w is qualified within the meaning of code sec_401 as asserted and that plan x is qualified within the meaning of sec_1 a of the commonwealth c internal_revenue_code page additionally it assumes that plan z was qualified within the meaning of code sec_401 at all times relevant hereto finally it assumes as asserted that the account balances transferred from plan w to plan x will not be made available to commonwealth c participants either prior to or at the time of the transfer pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative sincerely yours frau hsce frances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling form_437
